Citation Nr: 1003153	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the left knee.

2.  Entitlement to a compensable disability rating for a 
sinus condition manifested as allergic rhinitis (previously 
claimed as sinusitis).


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from May 1983 to 
July 1983 and from March 1985 to February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which in part, granted service 
connection for sinusitis and assigned a noncompensable 
rating.  Service connection was also granted for a left knee 
disorder, with an initial 10 percent disability rating.  In a 
September 2005 rating decision, the RO recharacterized the 
nasal condition on appeal as allergic rhinitis, noting that 
the nasal condition was recently diagnosed as allergic 
rhinitis; and continued a noncompensable rating.  Hence, the 
issue on appeal has been modified as shown on the title page.

In January 2006, jurisdiction was transferred to the St. 
Petersburg, Florida RO.  The Board previously remanded the 
case in August 2005 and December 2008.

Additional medical evidence was received from the Veteran in 
August 2009, without a waiver of consideration by the agency 
of original jurisdiction.  The Board notes that this evidence 
had previously been received into the evidence of record; 
hence remand for issuance of a Supplemental Statement of the 
Case in accordance with 38 C.F.R. § 20.1304(c) is not 
warranted.

The Veteran asserts in an August 2009 statement that he is 
entitled to additional benefits based on a dependent parent 
back to 1996.  The Veteran was notified in September 2003 
that his parent was added to the award.  This matter is 
referred to the RO for the appropriate consideration. 


FINDINGS OF FACT

1.  Chondromalacia of the left knee has been manifested by 
pain; noncompensable limitation of flexion and extension; 
without X-ray evidence of arthritis, or objective evidence of 
instability or subluxation.

2.  Allergic rhinitis has been manifested without polyps; and 
with nasal obstruction less than 50 percent on both sides, 
and without complete obstruction of either side.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 
5257, 5260, 5261 (2009).

2.  The criteria for an initial compensable disability rating 
for allergic rhinitis have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.97, Diagnostic 
Codes 6501, 6514 (prior to October 7, 1996); Diagnostic Codes 
6514, 6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's claim arises from his disagreement with the 
initial evaluations assigned following the grant of service 
connection for the disabilities on appeal.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records and post-service VA and private medical records.  He 
was also afforded VA examinations.  

In August 2009 statement, the Veteran challenged the adequacy 
of the VA examinations performed by Dr. A. M., in March 2002, 
December 2003, and February 2009.  The Board finds that such 
challenge is without merit.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  As described in 
detail below, the VA examiner took a complete history of the 
Veteran and recorded the current objective findings.  The 
examination reports appear to be complete, thorough and well 
reasoned.  Moreover, the VA outpatient treatment records and 
VA examinations conducted by other VA physicians are of 
record, and reflect similar findings to those of Dr. A. M.  
Thus, there is no basis for the Board to find that the VA 
examination reports were inadequate for rating purposes.  A 
remand for further VA examination is not warranted.

The Veteran has not identified any outstanding records for VA 
to obtain that were relevant to the claim and the Board is 
likewise unaware of such.  In light of the foregoing, the 
Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), § 
5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be 
prejudiced by the Board's adjudication of his claim.  

General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1995); 
38 C.F.R. 4.1.  After careful consideration of the evidence, 
any reasonable doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2008).  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  



I. Chondromalacia of the left knee.

The RO granted service connection for a left knee disability 
(chondromalacia) in a September 2002 rating decision and 
awarded an initial 10 percent rating, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5257, effective from April 5, 
1996.   In a May 2003 rating decision, the effective date was 
changed to August 5, 1994.  The Veteran desires an initial 
compensable disability rating. 

Under 38 C.F.R. § 4.71a, there are several diagnostic codes 
that may potentially be employed to evaluate impairment 
resulting from service-connected knee disorders.  There is no 
specific diagnostic code for chondromalacia patella.  
However, when a disability is encountered that is not listed 
in the rating schedule it is permissible to rate under a 
closely related disease or injury in which the functions 
affected, the anatomical location and the symptomatology are 
closely analogous to the condition actually suffered from.  
38 C.F.R. § 4.20 (2009).  

DCs 5003 and 5010, for evaluation of degenerative and 
traumatic arthritic changes, may also be applicable to the 
knee.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code 
5010 applies to traumatic arthritis and provides that such is 
evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003. 

DC 5003 provides that degenerative arthritis is to be rated 
on the basis of limitation of motion of the affected joint 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.  In the absence of 
limitation of motion, a 20 percent evaluation is provided 
where there is X-ray evidence of involvement of two or more 
major joints, or two of more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbations.  38 C.F.R. § 4.71a, DCs 
5003, 5010 (2009).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight; 
a 20 percent evaluation if it is moderate; or, a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling. 38 C.F.R. § 4.71a, DC 
5260.

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  A 10 percent evaluation 
is warranted with flexion limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5261.

Additional rating criteria are found under DCs 5256 
(ankylosis of the knee), 5258 (dislocated semilunar 
cartilage), 5259 (symptomatic removal of the semilunar 
cartilage) and 5262 (impairment of the tibia and fibula).

VA's General Counsel has clarified that for a knee disability 
rated under DC 5257 or DC 5259 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable, but must at least meet the criteria for a 
zero-percent rating under those codes.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59 and DC 5003. VAOPGCPREC 9-98 
(1998).  VA's General Counsel has more recently held that 
separate ratings are also available for limitation of flexion 
and limitation of extension under DCs 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  
These determinations are, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, pain, 
or flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59 (2008). 

Background

A VA record of March 1994 shows a left knee X-ray was 
negative without significant osseous or articular 
abnormality.  When seen in July 1994, the Veteran complained 
of pain and occasional locking.  Objectively, there was mild 
valgus, but no major deformity.  Swelling was present in the 
lateral bursa; the active range of motion was within normal 
limits; strength was good; and there was positive patellar 
grinding.  Lachman's, Drawer, varus and valgus stress tests 
were negative.  The impression was patellofemoral stress 
syndrome; bursitis.  

Another July 1994 note shows a complaint of pain, cracking in 
the knee, and difficulty with climbing stairs.  Objectively 
there was good strength, a mild antalgic gait, and moderate 
pain to deep palpation.  MRIs taken in September 1994 
revealed small joint effusion.  The diagnosis was 
chondromalacia patellae.  A September 1994 record shows 
flexion to 105 degrees, good strength, and normal gait.  
Lachman's, varus and valgus stress tests in October 1994 and 
April 1995 were negative.  April 1995 X-rays and MRI were 
within normal limits.  Treatment notes dated in May 1995 
reflect complaints of pain increased with weight-bearing, 
especially stair climbing.  The Veteran reported buckling of 
the knee and use of hand rails to climb stairs.  Physical 
examination revealed normal gait, range of motion within 
normal limits but with a high degree of crepitus.  The 
diagnosis was anterior knee pain syndrome; chondromalacia 
patellae.  

At a VA examination held in March 2002, the Veteran 
complained of pain with several flare-ups every week 
precipitated by constant knee movement.  He also reported 
crepitus, and occasional instability and give-way.  He denied 
episodes of locking, dislocation or subluxation.  He 
reportedly used an elastic knee bandage as needed, no brace.  
On physical examination, the Veteran ambulated without 
assistive devices.  Range of motion included 0 degrees of 
extension, 130 degrees of flexion, with pain from 100 to 130 
degrees.  No additional limitation of motion or function due 
to DeLuca factors was found.  There was no instability.  
Lachman, McMurray, valgus/varus stress tests, anterior and 
posterior Drawer tests were all negative.  The diagnosis was 
chondromalacia patellae.

A left knee brace was issued in October 2002.  In November 
2002, the Veteran reported knee pain, difficulty walking, and 
cracking sounds from both knees.  He was using 2 knee braces 
with metal bars.  Objectively, left knee range of motion was 
from 0 to 100 degrees.  There was normal balance on standing 
and sitting positions.  The Veteran tolerated 20 minutes of 
standing and walking positions, and was able to walk a 
distance greater than 500 feet within a reasonable amount of 
time, although limping was noted.  Objective findings from 
another November 2002 visit reveal that the Veteran was able 
to squat.  Muscle strength and active range of motion were 
normal, with mild crepitus.  Valgus/varus stress tests at 0 
and 30 degrees were negative.  McMurray's, Lachman, Drawer, 
and Apley's compression tests were also negative. 

At a December 2003 VA examination, the Veteran reported 
worsening of left knee pain, occasional swelling and giving 
way while standing or walking; cracking with knee bending; 
lateral knee cap pain and decreased flexibility.  He denied 
any episodes of dislocation or recurrent subluxation.  On 
physical examination, he had on a left knee brace.  He 
ambulated with a very mild lower left extremity limp, without 
assistive devices.  No inflammatory arthritis was present.  
The range of motion was extension to 0 degrees and flexion to 
135 degrees, painful at 135 degrees.  The Veteran complained 
of additional limitation by pain during flare-ups.  At times 
he had difficulty with ambulation and a mild limp due to 
pain.  No ankylosis was present.  There was tenderness to 
palpation at the patellar facets, however, the anterior and 
posterior drawer tests, valgus and varus stress tests, 
McMurray's and Lachman's tests were all negative.  Veteran 
was reportedly independent in activities of daily living and 
was working.  The diagnosis was left knee chondromalacia 
patellae.  The claims file was not available for review.

Additional treatment records throughout 2005 and 2008 reflect 
continued complaints of left knee pain, with stiffness and 
occasional bilateral instability. 

At the most recent VA examination in February 2009, the 
Veteran complained of pain, crepitus, giving way when walking 
at least 3-4 times per month, stiffness, weakness, 
incoordination and swelling.  He reported severe weekly 
flare-ups that lasted for hours.  Precipitating factors were 
standing, walking and stairs.  Alleviating factors were 
medications, and physical modalities including a TENS unit.  
The effect of the flare-ups was that he was unable to be as 
independent as usual.  He used a knee brace intermittently 
but frequently.  He denied episodes of dislocation, 
subluxation, or effusion.  Objectively, there were no 
constitutional symptoms of arthritis.  He was able to stand 
15-30 minutes and walk 1/4 mile.  His gait was antalgic.  
Crepitation, clicks/snaps, grinding, and a patellar 
abnormality in the form of subpatellar tenderness were 
present.  There was no instability, locking, effusion or 
dislocation.  A meniscus abnormality was present.  It was 
noted that McMurray's test was positive but there was no 
evidence of a meniscal tear and the meniscus was not 
surgically absent.  The range of motion was from 0 to 125 
degrees of flexion with no objective evidence of pain.  On 
repetitive motion, pain was noted, but there was no 
additional limitation of motion after three repetitions.  
Ankylosis was not present.  X-rays and MRI showed mild 
degenerative changes involving the patella.  

The diagnoses were degenerative signal posterior horn medial 
meniscus, without meniscal tear; chondromalacia patellae; and 
a small popliteal cyst.  The Veteran was working full time 
and had lost one week in the prior year due to knee pain.  
The disability's impact on usual activities was noted to be 
decreased mobility, decreased strength and pain and the 
Veteran reported that he was assigned different duties at 
work.  The examiner stated that a diagnosis of chondromalacia 
patellae is part of the medical terminology used to describe 
arthritis or degenerative changes in the knee joint.  
Therefore, when a chondromalacia patella is documented, it is 
describing arthritis or degenerative changes of the knee 
joint.  The examiner further commented that, as documented, 
the physical examination was negative for left knee 
instability or subluxation.  The use of the left knee brace 
is related to the Veteran's knee pain caused by the 
biomechanical abnormality of the joint space between the 
patella and the trochlear groove of the femur, which means 
that the patella has an abnormal movement during knee flexion 
and extension as seen in the chondromalacia of the patella 
condition.

Analysis

In the September 2002 rating decision that granted service 
connection, the RO noted that a joint affected by 
chondromalacia patellae is to be evaluated on the basis of 
limitation of motion and/or painful motion.  The RO appears 
to have assigned the 10 percent rating due to painful motion; 
however, the diagnostic code cited was DC 5257, which is the 
rating for knee impairment manifested by lateral instability 
or subluxation.  As will be discussed, the weight of the 
evidence is against a finding that the Veteran has lateral 
instability or any subluxation.  Given the clinical findings, 
the Board finds that it is more appropriate to rate the 
Veteran's disability under Diagnostic Code 5014 (for 
Osteomalacia), rather than DC 5257.  The Board may choose to 
rate a disability under a diagnostic code different from that 
selected by VA at other times.  Stankevich v. Nicholson, 19 
Vet. App. 470, 472 (2006); Butts v Brown, 5 Vet. App. 532, 
539 (1993).  

DC 5014 requires that the disability be rated on limitation 
of motion of the affected part as, arthritis, degenerative.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5014 (2009).  

After reviewing all of the clinical evidence and subjective 
complaints since the effective date of service connection, 
the Board finds that an initial disability evaluation in 
excess of 10 percent is not warranted for the entirety of the 
appeal period.  In this regard, it is noted that the knee 
disability is manifested by painful, noncompensable 
limitation of motion.  The knee is a single major joint; 
hence a higher rating under DC 5003 is not warranted.  See 38 
C.F.R. § 4.45(f); 4.71, DCs 5003, 5014 (2009). 

A review of the records shows that the left knee disability 
has not met the criteria for a compensable rating under DC 
5260 or 5261, for limited flexion and/or extension, at any 
time during the appeal.  A 10 percent rating requires flexion 
limited to 45 degrees and extension limited to 10 degrees, 
respectively.  Here, left knee flexion has not been less than 
100 degrees at any time over the appeal period; and extension 
has consistently been full to 0 degrees.  Also, while the 
Veteran reports chronic and severe left knee pain and 
discomfort, and has indicated that he is unable to walk, 
stand, and drive for extended periods without developing 
severe pain in the knee; there has been no showing of 
additional functional impairment due to weakened movement, 
excess fatigability, incoordination, pain, or flare-ups on 
objective clinical examinations.  See DeLuca, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.59.  The Veteran's statements of 
additional pain during flare-ups, which occur weekly, have 
been considered, however, there is no indication that he has 
limitation of motion to 10 degrees on extension or to 45 
degrees on flexion.  Even in November 2002 when the Veteran 
was complaining of severe pain and underwent a course of 
physical therapy, he had motion from 0 to 100 degrees.  
Therefore, even when all functional limitations are 
considered, it is clear that the limited flexion of Veteran's 
left knee disability does not warrant a higher evaluation 
based on limitation of motion or function nor is a higher 
evaluation based on limitation of extension warranted.  See 
38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59.

The Board has considered the Veteran's subjective complaints 
of instability, and occasional swelling and giving way of his 
left knee, in addition to limitation of physical activities, 
such as prolonged walking and standing.  His testimony in 
this regard is considered credible and competent.  VA 
outpatient treatment records reflect use of a knee brace 
since 2002, which the Veteran indicates was due to 
instability.  The Board has also considered the Veteran's 
August 2009 statement in which he reported he had scars on 
his knees from falls caused by instability.  

Objective clinical tests since the grant of service 
connection, however, have shown no evidence of lateral 
instability or subluxation in the left knee.  Varus and 
valgus tests have been normal and subluxation has not been 
found.  Moreover, when examined in 2009 the VA examiner 
clarified that the use of the left knee brace is related to 
the Veteran's knee pain caused by the abnormal movement 
during knee flexion and extension as seen in the 
chondromalacia of the patella condition -not instability.  
Thus the preponderance of the evidence is against finding 
that the Veteran's left knee disorder warrants a separate 
compensable rating under DC 5257 for lateral instability even 
though instability was noted in VA outpatient records.  

The Board has considered whether there are any other 
diagnostic codes that may be used to award a higher or 
separate rating.  No objective findings of ankylosis; removal 
of the semilunar cartilage; impairment of the tibia and 
fibula; or genu recurvatum have been noted throughout any of 
the outpatient treatment records and VA examinations.  
Therefore, none of those diagnostic codes are factually 
applicable in this case.  See DCs 5256, 5259, 5262, and 5263; 
see also Butts, 5 Vet. App. 532, 539 (1993).   While the 
Veteran was recently found to have a meniscal abnormality and 
he has reported locking, effusion was found only on one MRI 
in July 1994.  Thereafter, the Veteran has not been found to 
have effusion into the joint.  In March 2002, the Veteran 
denied locking and during the 2009 examination, no locking 
was found.  Accordingly, the preponderance of the evidence is 
against finding that the Veteran is entitled to a 20 percent 
evaluation pursuant to Code 5258.  Due consideration has been 
given to staged ratings; however a higher evaluation is not 
warranted for any portion of the time period under 
consideration.   

II. Allergic Rhinitis

Service connection for sinusitis was granted in a September 
2002 rating decision by and assigned an initial 
noncompensable rating, effective from April 30, 2002.  The 
effective date was later corrected to reflect that he was 
assigned a noncompensable rating effective April 30, 1996.  
In a September 2005 rating decision, the RO recharacterized 
the sinus condition as allergic rhinitis, noting that the 
nasal condition was recently diagnosed as allergic rhinitis; 
and continued a noncompensable rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6522 for allergic rhinitis.  

Prior to October 7, 1996, chronic pansinusitis, ethmoid, 
frontal, and maxillary sinusitis were rated as chronic 
sphenoid sinusitis under the rating schedule.  38 C.F.R. Part 
4, § 4.97, Diagnostic Codes 6510, 6511, 6512, 6513, 6514 
(effective prior to October 7, 1996).  Sinusitis with X-ray 
manifestations only with mild or occasional symptoms warrants 
a noncompensable evaluation.  Moderate sinusitis with 
discharge or crusting or scabbing, infrequent headaches 
warrants a 10 percent evaluation.  Severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence warrants a 30 percent evaluation.  Postoperative 
chronic sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms following repeated operations warrants a 50 percent 
disability evaluation.  38 C.F.R. Part 4, § 4.987, DC 6514 
(1996).

Prior to October 7, 1996, allergic rhinitis was evaluated as 
chronic atrophic rhinitis under DC 6501.  Diagnostic Code 
6501 provided that a 10 percent evaluation was warranted when 
there is definite atrophy of intranasal spaces and moderate 
secretion.  A 30 percent evaluation was warranted for 
moderate crusting and ozena and atrophic changes.  A 50 
percent rated was assigned for massive crusting and marked 
ozena, with anosmia.  38 C.F.R. Part 4, § 4.97, DC 6501 
(1996).

The applicable rating criteria for diseases of the 
respiratory system, 38 C.F.R. § 4.97, were amended, effective 
October 7, 1996.  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria.  If a new law or regulation 
applies, it affects only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, if the 
older criteria are more favorable, then that criteria may be 
applied prospectively without any such limitations as to the 
effective date of its issuance.  See VAOPGCPREC 7-2003.

Effective from October 7, 1996, the General Rating Formula 
for sinusitis provides that where the disability is detected 
by X-ray only, a 0 percent is to be assigned.  A 10 percent 
rating is warranted where there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

A 30 percent rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis.  

A 50 percent rating, the maximum schedular rating, is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following the General Formula defines an "incapacitating 
episode" as one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DC 6514 (2009).  

A new diagnostic code specific to allergic rhinitis was set 
forth in the amendment.  Effective on and after October 7, 
1996, allergic or vasomotor rhinitis may be rated at 10 
percent where the disorder is present without polyps, but 
with greater than 50-percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
evaluation is warranted for the disorder with polyps.  38 
C.F.R. § 4.97, DC 6522 (2009). 

VA treatment records dated in April 1996, shortly prior to 
the effective date of service connection (i.e. April 30, 
1996) reflect findings of sinusitis with frequent headaches, 
congestion, and pain of facial bones.  X-rays confirmed 
bilateral maxillary sinusitis.

During a VA dental examination in December 1998, the Veteran 
complained of daily nasal congestion and frequent pain on his 
facial bones resulting in severe headaches.  A panoramic X-
ray of the maxillary sinuses showed radiopacity of the 
bilateral maxillary sinuses noted to be indicative of 
maxillary sinusitis.  

At a March 2002 VA respiratory examination, the Veteran 
reported nasal stuffiness (mild interference bilaterally); 
and denied purulent discharge, dyspnea, or speech impairment.  
The severity and frequency of sinusitis attacks was unknown, 
and he denied any period of incapacitation.  Physical 
examination revealed mild nasal obstructions bilaterally of 
about 10 percent.  There was no tenderness, purulent 
discharge or crusting.  The diagnosis was allergic rhinitis. 

VA outpatient treatment record dated in October 2002 shows 
the Veteran complained of marked nasal congestion, more 
accentuated in the left nostril.  Objectively, right septum 
deviation showed marked obstruction.  The diagnosis was 
allergic rhinitis.  In November 2002, he complained of 
recurrent nasal stuffiness.  Objectively, there was evidence 
of mild engorgement of turbinates.  The impression was acute 
allergic rhinitis.  X-rays revealed that the maxillary, 
ethmoid, sphenoid, and frontal sinuses were clear; bony walls 
were intact; and there was no evidence of acute or chronic 
sinus disease.

VA treatment note of March 2003 shows the Veteran complained 
of recurrent nasal stuffiness, but with good airway.  
Objectively, there was evidence of mild congested turbinates.  
The impression was acute allergic rhinitis.  A June 2003 note 
showed a complaint of recurrent nasal stuffiness, sneezing 
episodes, and congested nasal passages.  Objectively, there 
was evidence of engorged turbinates causing nasal 
obstruction.  The impression was acute allergic rhinitis.  In 
December 2003, he was again treated for a complaint of 
recurrent nasal stuffiness.  Objectively, there was evidence 
of congested turbinates with watery discharge.  The 
impression was acute allergic rhinitis.

The Veteran underwent a VA examination in December 2003, 
where he reported occasional nasal stuffiness, nasal watery 
discharge, occasional sneezing episodes, and nasal itching 
had been present for many years.  He denied purulent 
discharge or speech impairment.  He reported recurrent 
allergic attacks, of the nasal allergy type.  The frequency 
and duration of periods of incapacitation was unknown.  On 
physical examination, there was no nasal obstruction.  Mild 
right nasal septal deviation was present, with bluish 
congested turbinates.  The diagnosis was allergic rhinitis.

A February 2005 treatment note shows the Veteran presented 
with a marked cough, with greenish sputum production, 
occasional fever and other symptoms, for four to five days.  
Physical examination revealed no discharge and pink mucosa.  
The diagnosis was acute sinusitis due to an upper respiratory 
infection (URTI).  He was prescribed antibiotics (Tequin) for 
10 days.

At a VA examination held in June 2005, the Veteran reported 
interference in breathing in the right nostril.  He denied 
purulent discharge, but noted clear discharge from the nose.  
On physical examination, there were no nasal polyps.  The 
nasal mucosa appeared normal.  For bacterial rhinitis, no 
granulomatous disease was present.  There was nasal septal 
deviation to the right with obstruction of 25-30 percent of 
the right nostril.  As for evidence of sinusitis, there was 
none.  The diagnosis was nasal septal deviation; vasomotor 
rhinitis with no active symptoms found in the present 
examination.  X-rays were negative for evidence of acute of 
chronic sinus disease.

VA outpatient treatment records show that the medical problem 
list in February 2003, March 2004, and May 2005 included 
allergic rhinitis.  A November 2002 treatment record shows a 
complaint of nasal stuffiness.  X-rays taken in December 2002 
revealed no evidence of acute or chronic sinus disease.  A 
May 2007 report from a non-VA CT scan of the sinuses showed 
minimal inflammatory changes and significant deviation of 
nasal septum.

On VA examination in October 2007, the Veteran reported nasal 
interference; but denied any purulent discharge or period of 
incapacitation.  Physical examination showed the mucosa was 
normal with no evidence of nasal polyps; no evidence of 
bacterial rhinitis; no tissue loss or deformity of the outer 
nose; and no purulent discharge or crusting noted.  There was 
partial obstruction of the right nostril due to the septal 
deviation of 25 percent.  Paranasal sinus CT scan was clear 
and revealed no evidence of sinus disease.

In July 2008 correspondence, the Veteran's private physician 
(Dr. R.), wrote that the Veteran came to his clinic in May 
2007, with diagnoses of nasal airway obstruction, nasal 
septal deviation, obstructive sleep apnea and inferior 
turbinate hypertrophy.  He noted further that the Veteran 
underwent surgery in August 2007 for correction of his nasal 
septal deviation and turbinate hypertrophy, as well as an 
uvulopalatopharyngoplasty for treatment of his sleep apnea 
condition.  

Upon VA examination in February 2009, the examiner noted that 
several ear, nose, and throat (ENT) clinic notes showed 
diagnoses of allergic rhinitis.  He noted a previous 
diagnosis of sleep apnea in 2006, and that the Veteran 
underwent surgery to correct the breathing difficulties in 
August 2007, to include an uvuloplasty, septoplasty, and 
possible turbinectomy.  The allergic rhinitis had been 
treated with medication.  Currently the Veteran reported 
recurrent nasal stuffiness.  No purulent discharge, speech 
impairment, or incapacitating episodes were reported.  The 
Veteran did report recurrent headaches.  The condition had no 
effect on occupational functioning and daily activities.  On 
physical examination, no nasal polyps were present.  For 
bacterial rhinitis, Veteran had mild to moderate hypertrophy 
of the turbinates.  There was slight septal deviation to the 
right.  No tissue loss, scarring or other deformity was seen.  
The examiner stated there was no evidence of sinusitis (i.e. 
no tenderness, purulent discharge, or crusting of the 
sinuses).  The final diagnosis was allergic rhinitis and 
status post uvuloplasty.  Paranasal sinuses and facial bones 
were normal on X-ray.  The examiner stated that no opinion 
could be given for sinusitis because the Veteran did not 
currently have any sinus pathology.

Service connection was granted effective April 30, 1996, for 
sinusitis.  The evidence shows that immediately prior to the 
effective date of the grant, the Veteran was seen complaining 
of headaches, which were associated with sinusitis.  
Congestion and pain of the nasal bones was shown.  In 
December 1998, the Veteran also complained of daily nasal 
congestion and frequent pain on his facial bones resulting in 
headaches.  Thereafter, the Veteran received treatment for 
sinusitis once in February 2005.  The Board has considered 
whether a compensable rating is warranted based on this 
evidence, but finds that the requirements for a 10 percent 
rating are not met under either the old or revised criteria.  
In this regard, the evidence does not show evidence of 
discharge, or crusting, or scabbing.  See 38 C.F.R. § 4.97, 
DC 6514 (1996).  The headaches have been separately service-
connected as secondary to sinusitis, accordingly, to award 10 
percent based on his headaches would constitute pyramiding 
pursuant to 38 C.F.R. § 4.14.  There also is no indication 
that sinusitis was incapacitating as defined by regulation, 
required prolonged antibiotic treatment, or had three to six 
non-incapacitating episodes per year manifested by pain and 
purulent discharge or crusting.  See 38 C.F.R. § 4.97, DC 
6514 (effective prior to October 7, 1996 and thereafter).  

Allergic rhinitis was not diagnosed until 2002, after the 
regulatory revisions became effective in 1996.  Therefore, 
only the revised criteria are applicable.  Based on the 
evidence, the criteria for an initial compensable rating have 
not been met.  The clinical evidence shows that the allergic 
rhinitis disorder is not manifested by polyps.  The evidence 
also shows that rhinitis manifests with less than 50 percent 
obstruction of the nasal passages on both sides, and without 
evidence of complete obstruction on one side.  See 38 C.F.R. 
§ 4.97, DC 6522 (2009).  In this regard, treatment notes of 
November 2002 and March 2003, and VA examination in December 
2003 reflected only mild congested turbinates objectively.  
The March 2002 VA examination report noted 10 percent mild 
nasal obstruction bilaterally.  The June 2005 VA examination 
report noted 25-30 percent obstruction of the right nostril.  
The October 2007 VA examination noted 25 percent partial 
obstruction of the right nostril.  

In short, the preponderance of the evidence is against an 
initial compensable rating for allergic rhinitis or 
sinusitis.  The Board further finds the service-connected 
disorder is appropriately rated under the criteria for 
allergic rhinitis as this is the current diagnosis for the 
Veteran's service-connected sinus condition.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Due consideration 
has been given to staged ratings; however a higher evaluation 
is not warranted for any portion of the time period under 
consideration.   

III. Extraschedular Consideration 

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); see also Barringer v. Peake, 22 Vet. 
App. 242 (2008).  The Board has considered whether 38 C.F.R. 
§ 3.321(b)(1) is applicable in this case.  See Thun v. Peake, 
22 Vet. App.  111 (2008); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The Veteran's knee disability is manifested 
by symptoms which include pain, decreased range of motion, 
and subjective complaints of instability.  The sinus disorder 
manifests without current clinical evidence of chronic 
sinusitis.  Allergic rhinitis with no nasal polyps and less 
than 50 percent nasal obstruction is shown.  The assigned 
schedular evaluations are, therefore, adequate.  Moreover, 
there is no indication in the claims folder that there is an 
exceptional disability picture such that the schedular 
evaluations are inadequate.  In addition, the cumulative 
evidence clearly does not suggest that the left knee and 
sinusitis disorders have caused marked interference with 
employment or have necessitated frequent periods of 
hospitalization.  While the Veteran has reported some 
interference with his employment due to left knee pain, the 
respective rating criteria for knee disabilities reasonably 
contemplates such interference.  Referral for consideration 
for an extraschedular evaluation is not warranted.  Thun, 22 
Vet. App. 11 (2008); Bagwell, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

IV. TDIU

Finally, it is noted that a TDIU is a part of a claim for 
increased rating.   Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  Here, the Veteran has been employed full 
time and there is no evidence of unemployability during the 
course of the appeal.  Inasmuch as there is no evidence of 
unemployability, TDIU is not raised by the record. 


	(CONTINUED ON NEXT PAGE)



ORDER

An initial disability rating in excess of 10 percent for 
chondromalacia of the left knee is denied.

An initial compensable disability rating for a sinus 
condition manifested by allergic rhinitis (previously 
characterized as sinusitis) is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


